DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 11/08/2021 (“11-08-21 OA”), Applicants amended claims 1, 2, 4, 7, 11-13, 16 and 20. Claim 3 is cancelled, and claim 21 is newly added in the response filed 06/27/2022 (“06-27-22 Remarks”).   
Claim(s) 1-2 and 4-21 are pending examination.

Response to Arguments
Applicant’s arguments, see 06-27-22 Remarks, with respect to the objection of the Specification have been fully considered and are persuasive. The objection of the Specification has been withdrawn in view of the amendments to the title.
Applicant’s arguments, see 12/31/2020 Remarks, with respect to the rejection of claim (s) 1, 4, 7, 12 and 13 under 35 U.S.C. § 112 have been fully considered and are persuasive. The rejection of claim(s) 1, 4, 7, 12 and 13 under 35 U.S.C. § 112 have been withdrawn in view of the amendment(s).
Applicant’s arguments with respect to claim(s) 1-2 and 4-21 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 8-12 is/are rejected under 35 U.S.C. 102 (A)(1) as being anticipated by Yoshida et al. (PG Pub 2011/0057327; hereinafter Yoshida).

    PNG
    media_image1.png
    325
    592
    media_image1.png
    Greyscale

Regarding claim 8, refer to the Examiner’s mark-up of Fig. 12 provided above, Yoshida teaches a semiconductor package (see claim limitations below), comprising: 
a redistribution structure (annotated “RDL” in Fig. 12 above); 
a first die 4b and a second die 4a stacked on each other (see Fig. 12), the second die bonded to the redistribution structure (see Fig. 12); 
12Customer No.: 31561 Docket No.: 105372-US-PAa buffer layer (annotated ”15b-buffer” in Fig. 12 above), disposed on a first sidewall of the second die (e.g. right sidewall of 4a) and extended onto a first portion of a second sidewall of the first die (annotated “1st portion” in Fig. 12 above); and 
an underfill (annotated ”15b-underfill” in Fig. 12 above) being in contact with the buffer layer and a second portion of the second sidewall of the first die (annotated “2nd portion” in Fig. 12 above).  
Regarding claim 9, refer to the Examiner’s mark-up of Fig. 12 provided above, Yoshida teaches the buffer layer 15b-buffer has a ring-shaped pattern surrounding the second die (ring shape as seen from above).  
Regarding claim 10, refer to the Examiner’s mark-up of Fig. 12 provided above, Yoshida teaches the buffer layer 15b-buffer is further disposed on a third sidewall (e.g. left sidewall of 4a) opposite to the first sidewall of the second die (see Fig. 12).  
Regarding claim 11, refer to the Examiner’s mark-up of Fig. 12 provided above, Yoshida teaches a third sidewall (e.g. left sidewall of 4a) opposite to the first sidewall of the second die (e.g. right sidewall of 4a) is flush with a fourth sidewall (e.g. left sidewall of 4b) opposite to the second sidewall of the first die (e.g. right sidewall of 4b).  
Regarding claim 12, refer to the Examiner’s mark-up of Fig. 12 provided above, Yoshida teaches the material composition of the buffer layer 15b is an epoxy resin (i.e. a polymer). Applicant teaches the material composition of their buffer layer comprises a “polyimide, BCB, PBO, or any other suitable polymer-based dielectric material” (para [0022]).
The Young’s modulus and the coefficient of thermal expansion of the buffer layer are inherent to the material composition. Since Yoshida teaches the buffer layer comprises the same material composition as the Applicant, he subsequently teaches “a Young's modulus of the buffer layer is in a range of 200 MPa to 100 GPa, and coefficient of thermal expansion of the buffer layer is in a range of O ppm/0C to 20 ppm/°C.”  

Allowable Subject Matter
2.	Claims 1-2, 4-7 and 14-20 are allowable.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 1, a redistribution structure; a first die and a second die between the first die and the redistribution structure, the second die electrically connected to the first die and bonded to the redistribution structure; and a buffer layer, disposed on a first sidewall of the second die, wherein a second sidewall opposite to the first sidewall of the second die is exposed by the buffer layer.  Claims 2, 4-7 and 21 would be allowable, because they depend on allowable claim 1.
Claim 13 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 13, a third die bonded to the redistribution structure and encapsulated by the underfill partially, wherein the buffer layer is disposed between the second die and the third die.  
Claim 14 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 14, a second microelectronic die package over the plurality of passive device contacts, the second package having a plurality of package contacts to connect to the plurality of passive device contacts.  Claims 15-20 would be allowable, because they depend on allowable claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895